Citation Nr: 1100357	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for varicose 
veins of the right lower extremity for the period prior to 
January 20, 2010.

2.  Entitlement to a rating in excess of 40 percent for varicose 
veins of the right lower extremity for the period beginning to 
January 20, 2010.

3.  Entitlement to a rating in excess of 20 percent for varicose 
veins of the left lower extremity for the period prior to January 
20, 2010. 

4.  Entitlement to a rating in excess of 40 percent for varicose 
veins of the left lower extremity for the period beginning to 
January 20, 2010.

5.  Entitlement to a rating in excess of 10 percent for 
hypertension. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to August 
1975, with decorated combat service and awards including the 
Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In October 2008, the Board remanded this case for further 
development.  Since that time, the RO granted the Veteran's TDIU 
claim in a September 2008 rating decision and this benefit was 
granted for the full period on appeal.  As this constitutes a 
full grant of the benefit sought on appeal, that issue is no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1158 (Fed. Cir. 1997).  In contrast, although he was granted 
staged ratings for varicose veins as indicated above, the issues 
remain on appeal because this does not constitute a full grant of 
the full benefits sough and he has not expressed satisfaction 
with that determination.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  


FINDINGS OF FACT

1.  For the period prior to January 20, 2010, the Veteran's 
varicose veins of the right lower extremity manifested by 
persistent edema that is incompletely relieved by elevation or 
compression hosiery and intermittent stasis pigmentation; with no 
evidence of persistent edema not relieved by elevation, 
ulceration, subcutaneous induration, or massive board-like edema 
with constant pain at rest. 

2.  Since January 20, 2010, the Veteran's varicose veins of the 
right lower extremity have manifested by persistent edema with 
stasis pigmentation and subcutaneous induration, with no evidence 
of persistent ulceration or massive board-like edema with 
constant pain at rest.

3.  For the period prior to January 20, 2010, the Veteran's 
varicose veins of the left lower extremity manifested by 
persistent edema that is incompletely relieved by elevation or 
compression hosiery and intermittent stasis pigmentation, with no 
evidence of persistent edema not relieved by elevation, 
ulceration, subcutaneous induration, or massive board-like edema 
with constant pain at rest.

4.  Since January 20, 2010, the Veteran's varicose veins of the 
left lower extremity have manifested by persistent edema with 
stasis pigmentation and subcutaneous induration, with no evidence 
of persistent ulceration or massive board-like edema with 
constant pain at rest.

5.  For the entire appeal, the Veteran's hypertension was 
manifested by diastolic pressure predominantly below 110 and 
systolic pressure predominantly below 200.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for varicose 
veins of the right lower extremity for the period prior to January 
20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7120 (2010).

2.  The criteria for a rating in excess of 40 percent for 
varicose veins of the right lower extremity for the period 
beginning January 20, 2010, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2010). 

3.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left lower extremity for the period prior 
to January 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2010).

4.  The criteria for a rating in excess of 40 percent for 
varicose veins of the left lower extremity for the period 
beginning January 20, 2010, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2010).

5.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in June 2004, prior to the 
initial unfavorable rating decision, of the generic evidence and 
information necessary to substantiate his increased rating claims, 
and the responsibilities of the Veteran and VA in obtaining such 
evidence.  In January 2009, he was also notified of the evidence 
and information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  Although no 
longer strictly required, the Veteran was also notified in 
accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008), including the specific diagnostic codes pertaining to his 
hypertension claim, at this time.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (overruling Peake to the extent 
that it requires notification of specific criteria in diagnostic 
codes or of potential "daily life" evidence for an increased 
rating claim, and holding that only "generic notice" is 
required).  The timing defect as to this second letter was cured 
by the subsequent readjudication of the Veteran's claims, 
including in a September 2010 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

As to the duty to assist, all identified, available VA and 
private treatment records have been obtained and considered.  In 
compliance with the prior remand, the AOJ made several attempts 
to obtain all identified private treatment records, and 
specifically from Dr. BP.  Although records were obtained from 
the Centro Cardiovascular, requests to Dr. BP and the Naval 
Hospital were unsuccessful, and the Veteran was notified of these 
efforts and allowed an opportunity to provide these records.  
However, the Board notes that the claims file includes treatment 
records from the Naval Hospital dated though the 1980s, and the 
Veteran reported treatment at that facility only through 2003, or 
prior to the period on appeal.  As such, the Board finds that the 
AOJ substantially complied with the directive as to obtaining 
private treatment records.  Additionally, the Veteran was 
afforded VA examinations in April 2004, June 2005, and January 
2010.  All three examination reports address the pertinent rating 
criteria.  While most recent the hypertension examiner did not 
take readings over 3 separate days, as directed in the prior 
remand, readings were taken on 2 separate days, and prior recent 
readings were also noted for the third reading.  As such, the 
Board finds that the most recent VA examination report is in 
substantial compliance with the remand directives.  Moreover, 
neither the Veteran nor his representative have argued that any 
of these examinations are inadequate for rating purposes.  Thus, 
the Board finds that the AOJ substantially complied with the 
remand instructions.  As discussed below, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand instructions and, thus, a further remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998).  Under 
the circumstances, a remand would serve no useful purpose as it 
would unnecessarily impose additional burdens on VA with no 
benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  VA has satisfied its duties to inform and 
assist the Veteran at every stage in this case, at least insofar 
as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, he will not be prejudiced 
by a decision on the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In this case, as the evidence demonstrates manifestations of 
varicose veins that warrant different ratings during distinct 
time periods in the course of this appeal, staged ratings were 
assigned.  See id.  Specifically, a 20 percent rating was awarded 
for each lower extremity for the period prior to January 20, 
2010, and a 40 percent rating was awarded for each lower 
extremity for the period thereafter.  

A 20 percent rating is assigned for varicose veins with findings 
of persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  Varicose veins with findings of persistent edema and 
stasis pigmentation (skin discoloration) or eczema, with or 
without intermittent ulceration, are rated as 40 percent 
disabling.  Varicose veins with findings of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, are rated as 60 percent disabling.  
Varicose veins with findings of massive board-like edema with 
constant pain at rest are as rated 100 percent disabling.  38 
C.F.R. § 4.104, Diagnostic Code (DC) 7120.  

Here, the evidence of record does not establish entitlement to a 
rating in excess of 20 percent for varicose veins in either lower 
extremity for the period prior to January 20, 2010.  In this 
regard, the Veteran was afforded a VA examination as to his 
varicose veins in June 2005.  At that time, he reported aching 
pain and edema in both legs that was relieved by elevation of the 
extremities and by occasional use of compression hosiery.  
Physical examination revealed large visible palpable varicosities 
and stasis dermatitis bilaterally, and no ulceration was noted.  
Other medical evidence pertaining to this period reflects 
varicose veins with edema bilaterally, occasional use of support 
stockings, and no skin discoloration or ulcers.  See, e.g., June 
2004 VA examination for aid and attendance (edema); VA treatment 
records dated in December 2003 (no skin discoloration or ulcers), 
March 2004 (edema), June 2006 (edema), April 2008 (no skin 
discoloration, use of support stockings), November 2009 (no skin 
discoloration or ulcers).  

As to lay evidence, the Veteran has generally reported that his 
ability to walk or stand is limited by the symptoms of his 
varicose veins, arguing that this renders him unable to work.  
This is generally consistent with the medical evidence, as 
summarized above.  As noted above, he has been granted a TDIU 
effective prior to the date of his increased rating claim due in 
part to this disability.  

In summary, the lay and medical evidence for the period prior to 
January 20, 2010, reflects the presence of large varicose veins 
bilaterally, with persistent edema that is incompletely relieved 
by elevation or compression hosiery, and intermittent stasis 
pigmentation, which warrants a 20 percent rating for each lower 
extremity.  As there is no evidence of persistent edema not 
relieved by elevation, ulceration, subcutaneous induration, or 
massive board-like edema with constant pain at rest, a higher 
rating is not appropriate for this period.  See 38 C.F.R. § 
4.104, DC 7120.  

At the January 20, 2010 VA examination, the Veteran reported 
chronic edema bilaterally that resolves after a night of sleep 
and reoccurs shortly after waking even if he is wearing 
compression stockings.  He stated that this causes aching pain 
and prevents him from standing for prolonged periods, so he rests 
with his legs elevated as much as possible.  There was objective 
evidence of edema, which was not massive or board-like.  The 
Veteran had stasis pigmentation or eczema around the lower half 
of the tibia, as well as superficial varicosities in the lower 
leg with mild pitting edema up to below the knee.  There was no 
evidence of cyanosis or ulcerations.  He was diagnosed with 
severe peripheral deep venous insufficiency bilaterally and 
varicose veins, with moderate persistent edema incompletely 
relieved by elevation of the extremity, subcutaneous induration, 
and stasis pigmentation.  Similarly, a private study conducted 
two days later, also in January 2010, showed severe deep venous 
insufficiency at the knee level bilaterally. The Veteran has 
submitted no additional lay evidence as to this period.

Based on the foregoing evidence, the Veteran is not entitled to a 
rating in excess of 40 percent for varicose veins in either lower 
extremity for the period beginning January 20, 2010.  
Specifically, the evidence generally demonstrates varicose veins 
with persistent edema and stasis pigmentation, which is assigned 
a 40 rating.  The Board notes that there was also evidence of 
subcutaneous induration.  However, there must also be evidence of 
persistent ulceration in order to warrant the next higher rating 
of 60 percent, which is not present here.  Further, as there is 
no massive board-like edema with constant pain at rest, a 100 
percent rating is not warranted for this period.  See 38 C.F.R. § 
4.104, DC 7120.

With respect to hypertension, a 10 percent rating is assigned 
when diastolic pressure is predominantly 100 or more, or when 
systolic pressure is predominantly 160.  Further, 10 percent is 
the minimum rating assigned where there is a history of diastolic 
pressure predominantly 100 or more and continuous medication is 
required for control.  A 20 percent rating is warranted when 
diastolic pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  A 40 percent rating is 
assigned when diastolic pressure is predominantly 120 or more.  A 
60 percent evaluation is warranted when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

The Veteran was afforded VA examinations for hypertension in 
April 2004 and January 2010, and VA treatment records dated from 
October 2003 through May 2010 contain numerous blood pressure 
readings.  There are also pertinent private treatment records 
dated from December 2006 through June 2009.  This evidence 
reflects that the Veteran's blood pressure readings remain 
elevated despite continuous anti-hypertensive medications.  
Further, he has had occasional blood pressure readings with a 
systolic pressure of 200 or more.  See April 2008 and August 2009 
VA treatment records, January 2010 VA examination report.  
However, the Veteran's blood pressure readings throughout the 
appeal have predominantly had diastolic pressure of less than 110 
and systolic pressure of less than 200.  Indeed, the Veteran 
reported to his VA providers in May 2007, January 2008, and 
November 2008 that his blood readings at home and at his private 
cardiologist's office had diastolic pressures ranging from 60 to 
80 and systolic pressures ranging from 140 to 170.  As noted 
above, reasonable efforts were made to obtain private records 
with no success.  Similarly, the January 2010 VA examiner noted 
that VA blood pressure readings showed an average systolic 
pressure of 197 and an average diastolic pressure of 91 over the 
prior two years.  

In summary, at all times during the appeal, the Veteran's 
diastolic pressure has been predominantly below 110, and his 
systolic pressure has been predominantly below 200.  As such, he 
does not meet the criteria for a rating in excess of 10 percent 
for hypertension.  See 38 C.F.R. § 4.104, DC 7101.  The Board 
notes that the Veteran was tested for cardiac problems, and these 
results were normal by a March 2007 VA provider and by the 
January 2010 examiner.  To the extent that the Veteran believes 
he has a heart disability as a result of his hypertension, such 
issue is not currently before the Board, and he may file a claim 
with his local RO.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned ratings for 
hypertension or bilateral varicose veins of the lower extremities 
under any alternate code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  

The Board has considered whether this case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
An extra-schedular rating is warranted under this provision if a 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with employment 
or frequent periods of hospitalization, that it would be 
impracticable to apply the schedular standards.  Here, the 
Veteran's symptomatology of hypertension and varicose veins is 
fully addressed by the rating criteria under which these 
disabilities are rated, and there are no symptoms that are not 
addressed by the rating schedule.  As such, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and the rating schedule is adequate to evaluate 
his disability picture for each of his claimed disabilities.  
Thus, it is not necessary to determine whether there are any 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Further, referral for 
consideration of an extra-schedular rating is unnecessary.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (stating that 
analysis under 38 C.F.R. § 3.321(b)(1) involves a three-step 
inquiry, and extra-schedular referral is necessary only if 
analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization).  

In summary, the preponderance of the evidence is against a rating 
in excess of 20 percent for varicose veins in the bilateral lower 
extremities for the period prior to January 20, 2010, and a rating 
in excess of 40 percent for such disabilities for the period 
thereafter.  Additionally, the preponderance of the evidence is 
against a rating in excess of 10 percent for hypertension for any 
period during the appeal.  


ORDER

A rating in excess of 20 percent for varicose veins of the right 
lower extremity for the period prior to January 20, 2010, is 
denied.

A rating in excess of 40 percent for varicose veins of the right 
lower extremity for the period beginning to January 20, 2010, is 
denied.

A rating in excess of 20 percent for varicose veins of the left 
lower extremity for the period prior to January 20, 2010, is 
denied. 

A rating in excess of 40 percent for varicose veins of the left 
lower extremity for the period beginning to January 20, 2010, is 
denied.

A rating in excess of 10 percent for hypertension is denied. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


